Case 2:17-cv-02117-SHM-jay Document 101-7 Filed 01/04/19 Page 1 of 9   PageID 536




                                 Exhibit 5:
                       Letter from DF’s Counsel
Case 2:17-cv-02117-SHM-jay Document 101-7 Filed 01/04/19 Page 2 of 9   PageID 537
Case 2:17-cv-02117-SHM-jay Document 101-7 Filed 01/04/19 Page 3 of 9   PageID 538
Case 2:17-cv-02117-SHM-jay Document 101-7 Filed 01/04/19 Page 4 of 9   PageID 539
Case 2:17-cv-02117-SHM-jay Document 101-7 Filed 01/04/19 Page 5 of 9   PageID 540
Case 2:17-cv-02117-SHM-jay Document 101-7 Filed 01/04/19 Page 6 of 9   PageID 541
Case 2:17-cv-02117-SHM-jay Document 101-7 Filed 01/04/19 Page 7 of 9   PageID 542
Case 2:17-cv-02117-SHM-jay Document 101-7 Filed 01/04/19 Page 8 of 9   PageID 543
Case 2:17-cv-02117-SHM-jay Document 101-7 Filed 01/04/19 Page 9 of 9   PageID 544
